Citation Nr: 1010511	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-09 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
to include irregular arrhythmia.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to an increased rating in excess of 50 
percent for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from November 1943 to April 
1946.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

In a May 2005 rating decision, the RO denied service 
connection for a heart condition, to include irregular 
arrhythmia, and hypertension.  The Veteran timely perfected 
an appeal of these determinations.

In an October 2006 rating decision, the RO denied an 
increased rating for an anxiety disorder and denied service 
connection for hearing loss and tinnitus.  In April 2007, the 
Veteran filed a notice of disagreement to these 
determinations.  The RO sent a statement of the case (SOC) in 
June 2007, and the Veteran filed a VA Form 9 the following 
month, limiting his appeal to the increased rating for the 
anxiety disorder and service connection for hearing loss.  
Thus, the issue of service connection for tinnitus is no 
longer before the Board.

In an August 2007 rating decision, the RO increased the 
rating for the anxiety disorder to 50 percent effective March 
31, 2006, the date of claim for increase.  As a higher rating 
is still available for this disability, the claim remains 
before the Board.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993).  

The Board is aware that the Veteran submitted additional 
evidence, received by the RO in June 2009, after the 
supplemental statement of the case (SSOC) was issued in May 
2009 but prior to transfer of the records to the Board.  An 
SSOC will be furnished unless the additional evidence 
received duplicates evidence previously of record which was 
discussed in the SOC or a prior SSOC or the additional 
evidence is not relevant to the issue, or issues, on appeal.  
38 C.F.R. § 19.37 (2009).  Upon review of the evidence, the 
Board finds that the additional evidence is either not 
relevant to the issues on appeal or duplicative of evidence 
of record previously associated with the claims file.  In 
this regard, the March 2001 private treatment note regarding 
vertigo and the administrative service record of discharge 
data are not relevant, and the rest of the service records 
and the 1996 private reports of electrocardiograms are 
duplicative of those already of record.  Hence, remand is not 
warranted.  In any event, for the reasons discussed above, 
the Board determines that any error in not returning the 
claims to the Agency of Original Jurisdiction (AOJ) for 
readjudication is harmless and results in no prejudice to the 
Veteran.  See 38 C.F.R. § 20.1102 (2009).

The issue of whether new and material evidence to reopen a 
claim for service connection for tinnitus has been received 
has been raised by the record, but has not been adjudicated 
by the AOJ.  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

In addition, in September 2006 correspondence, the Veteran's 
representative wrote that he was submitting evidence for a 
pending claim of service connection for posttraumatic stress 
disorder (PTSD).  As of that date, there was no such pending 
claim, only that of the increased rating for the anxiety 
disorder.  If the Veteran wishes to file a claim for service 
connection for PTSD, he should so inform the RO which should 
take appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for hearing 
loss and entitlement to an increased rating in excess of 50 
percent for anxiety disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran does not have a heart disability manifested 
by irregular arrhythmia.

2.  The Veteran's hypertension did not have its onset in 
service or for many years thereafter, and it is not related 
to any incident in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart 
condition, to include irregular arrhythmia, are not met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The "fourth 
element" of the notice requirement, requesting the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim, was recently removed from the language 
of 38 C.F.R. § 3.159(b)(1).  See 
73 Fed. Reg. 23,353-356 (April 30, 2008).

In this case, prior to the initial adjudication of the 
Veteran's claims for service connection for a heart 
condition, to include irregular arrhythmia, and hypertension 
in the May 2005 rating decision, he was provided notice of 
the VCAA in August 2004.  The VCAA letter indicated the types 
of information and evidence necessary to substantiate the 
claims, and the division of responsibility between the 
Veteran and VA for obtaining that evidence, including the 
information needed to obtain lay evidence and both private 
and VA medical treatment records.  

The Board notes that the Veteran has not been provided 
specific notice regarding disability ratings and effective 
dates for the claims for service connection for a heart 
condition and hypertension.  However, because the Board's 
decision herein denies the claims on appeal, no disability 
rating or effective date is being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice to the 
Veteran under the notice requirements of Dingess/Hartman, 19 
Vet. App. 473 (2006).

All relevant evidence necessary for to decide the issues on 
appeal has been identified and obtained.  The evidence of 
record includes service treatment records, service personnel 
records, private medical records, VA outpatient treatment 
reports, a VA examination, and statements from the Veteran 
and his representative.  The Veteran has not indicated that 
he has any further evidence to submit to VA, or which VA 
needs to obtain.  There is no indication that there exists 
any additional evidence that has a bearing on this case that 
has not been obtained.  The Veteran and his representative 
have been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2009).

Service Connection Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2009).  If cardiovascular disease, 
including hypertension, is manifested to a degree of 10 
percent within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).   Service connection may be also 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, generally, there must be: (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 
(1999).  

Service Connection for Heart Disorder and Hypertension

After review, the Board finds that service connection for a 
heart condition, to include irregular arrhythmia, and 
hypertension is not warranted.  The Veteran's service 
treatment records reflect no complaint, finding, or diagnosis 
of hypertension or elevated blood pressure.  An April 1946 
report of medical history at discharge reflects a finding of 
cardiac irregularity consisting of occasional discrete and 
occasional runs of premature ventricular beats superimposed 
with a sinus arrhythmia.  The examiner noted that an 
electrocardiogram performed the previous day revealed only 
sinus arrhythmia, which he indicated was fine since 
ventricular premature beats appear only occasionally.  The 
discharge examination report reflects a normal evaluation of 
the cardiovascular system with blood pressure readings of 
120/72 and 122/74 and a negative chest x-ray.  

A March 1950 VA examination report, completed four years 
after discharge, reflects a normal blood pressure reading of 
125/80, normal chest x-rays, and a normal evaluation of the 
cardiovascular system.  The examiner indicated that there was 
no heart disease.

An August 2004 VA examination report reflects the Veteran's 
history of being diagnosed with an irregular heartbeat 
because of occasional premature ventricular complexes on 
echocardiogram in 1946, and being diagnosed with hypertension 
for about 40 years, and for which he was taking medication.  
He stated that he has had multiple echocardiograms which were 
normal.  He noted having an occasional racing heartbeat and 
occasional chest pain, which the examiner observed were not 
significant complaints.  He denied any history of congestive 
heart failure, valvular disease, endocarditis, or 
pericarditis.  Examination revealed normal blood pressure 
readings of 120/72, 122/68, and 116/68, heart S1 S2+ regular, 
and II/VI systolic ejection murmur in the apex and left 
sternal border.  The examiner noted that March 2004 
laboratory test results were normal.  The examiner diagnosed 
the Veteran with essential hypertension, noting that it is 
very well controlled from the Veteran's history, with no 
signs of end organ damage.  The examiner also diagnosed a 
remote history of occasional premature ventricular complexes, 
noting that it is not a significant complaint at this point 
and that it is probably resolved.

A March 2005 letter from Dr. G., the Veteran's private 
physician, reflects a history of having hypertension and a 
nervous problem in service and the Veteran's belief that the 
nervous problem caused his high blood pressure.  Dr. G. noted 
that, other than being overweight, the Veteran's blood 
pressure would be termed essential hypertension.  Dr. G. 
further noted that the Veteran's laboratory test results over 
the years do not point to any other secondary cause to 
explain his hypertension.  Dr. G. indicated that he could not 
comment on the Veteran's blood pressure being elevated during 
service because he did not have any service records.  With 
respect to the cardiac irregularities, Dr. G. stated that the 
Veteran's last echocardiogram in April 2001 showed normal 
sinus rhythm with occasional premature ventricular complexes 
but was otherwise normal.  Dr. G. noted that premature 
ventricular complexes are considered common even in the 
healthy individual and that the Veteran does not have 
characteristics of premature ventricular contractions, which 
would make him believe that they would be pathological.  

Given the above, the Board finds that the Veteran does not 
have a cardiovascular disorder (other than hypertension, 
which will be addressed below).  Although he has been found 
to have premature ventricular beats, sinus arrhythmia, and 
premature ventricular complexes, the Board observes that 
these terms refer to variations in the normal rhythm of the 
heartbeat.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 135, 404 (31st 
ed. 2007).  Without objective symptoms or medical findings 
that the irregular arrhythmia results in some factor of 
disability, the presence of irregular arrhythmia is 
essentially a laboratory finding.  Like an abnormal 
laboratory finding, an abnormality such as an irregular 
arrhythmia disclosed by diagnostic examination that results 
in no objective symptomatology is not a disability for VA 
purposes, since there is no industrial impairment.  See, 
e.g., 38 C.F.R. §§ 4.1, 4.10 (2009); 61 Fed. Reg. 20,440, 
20,445 (May 7, 1996) (Diagnoses such as hyperlipidemia, 
elevated triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities, and are not appropriate entities for the rating 
schedule.).  Indeed, Dr. G. indicated that premature 
ventricular complexes are common in healthy individuals and 
that the Veteran does not have characteristics of premature 
ventricular contractions, which would be indicative of 
disease.  Thus, as of yet, the Veteran does not have a 
cardiovascular disorder.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Simply put, in the absence of proof 
of present disability, there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, as there is no 
medically diagnosed heart disability manifested by irregular 
arrhythmia that can be related to service, the Veteran's 
claim for service connection for a heart condition, to 
include irregular arrhythmia, is denied.

The Board notes that, in a November 1946 rating decision, the 
RO granted service connection for sinus arrhythmia and 
assigned a noncompensable (0 percent) rating, effective April 
12, 1946.  In an April 1950 rating decision, the RO changed 
the diagnosis of the service-connected disability to an 
anxiety reaction, effective the date of service connection, 
and assigned a 10 percent rating, effective March 22, 1950, 
noting that the disorder was formerly diagnosed as sinus 
arrhythmia caused by nervous tension.  The May 1950 notice of 
the rating decision referred to the service-connected 
disability as a nervous condition.  The disability was 
further renamed to an anxiety disorder in an August 2007 
rating decision.  

Although service connection was initially granted for sinus 
arrhythmia caused by nervous tension, the Board observes that 
the diagnostic code under which the Veteran's service-
connected disability was rated was changed to reflect an 
anxiety reaction.  See 38 C.F.R. § 3.141(c) (1950).  
Essentially, the sinus arrhythmia came to be evaluated as a 
manifestation of the nervous condition.  The Veteran did not 
initiate an appeal of the April 1950 rating decision noting 
the change in diagnosis; therefore, that decision became 
final.  See 38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  
Further, as indicated above, a sinus arrhythmia is common and 
not considered abnormal, DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
135, and in and of itself not a disability for which service 
connection can be granted.  The Board is sympathetic to the 
Veteran's situation for any confusion this may have caused; 
however, as indicated above, without a heart disability 
manifested by the sinus arrhythmia, or other irregular 
arrhythmia, service connection for a heart condition is not 
warranted.

As for the hypertension, the Board finds that it did not have 
its onset in service or for many years thereafter.  According 
to the Veteran, he was diagnosed with hypertension in the 
early 1960s, which is 14 years after discharge.  The passage 
of many years between discharge from active service and any 
medical complaints or documentation of a claimed disability 
is a factor that, along with other factors, weighs against a 
claim for service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Moreover, the evidence does not 
include competent medical evidence linking hypertension to 
any incident in service.  Indeed, both the VA examination 
report and the letter from Dr. G. reflect that the Veteran 
has essential hypertension, which refers to high blood 
pressure with no identifiable cause.  Further, Dr. G. was 
unable to link the Veteran's hypertension to service.  Thus, 
the weight of the evidence is against the claim for service 
connection for hypertension, and the claim must be denied.

In addition to the medical evidence, the Board has also 
considered the assertions advanced by the Veteran and his 
representative.  However, these assertions provide no basis 
for allowance of the claims.  As indicated above, the medical 
and medical opinion evidence of record is more probative 
evidence on medical matters of diagnosis and nexus - matters 
within the province of trained medical professionals.  See 
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As 
laypersons not shown to possess the appropriate medical 
training and expertise, neither the Veteran nor his 
representative is competent to render a probative (i.e., 
persuasive) opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a heart disorder, to include irregular 
arrhythmia, is denied.

Service connection for hypertension is denied.




REMAND

Service Connection for Hearing Loss

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim.  In disability compensation claims, the Secretary must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  38 U.S.C.A.  
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.

As regards the Veteran's claim for service connection for 
hearing loss, the Board notes that his service personnel 
records reflect that he served as a heavy antiaircraft fire 
control man and participated in the defense of Tinian, 
Marianas Islands.  While the discharge examination report 
reflects that the Veteran was able to hear a watch at a 
distance of 40 inches with each ear and hear spoken voice at 
a distance of 15 feet with both ears, such subjective testing 
is of virtually no probative value in establishing hearing 
loss, especially any degree of hearing loss in a particular 
Hertz range.  Likewise, a March 1950 VA examination report 
that reflects the Veteran was able to hear ordinary 
conversation at a distance of 20 feet with each ear is of 
virtually no probative value in showing actual hearing loss 
disability as measured by VA.  

A June 2007 VA audiology consult note indicates that the 
Veteran has hearing loss disability in both ears.  As the 
Veteran was exposed to loud noise in service, the Board finds 
that he should be afforded a VA audiology examination to 
determine whether his current hearing loss disability is 
related to such exposure in service.  

Increased Rating for Anxiety Disorder

As regards the claim for an increased rating for his anxiety 
disorder, the Board notes that the record contains August 
2005 and October 2006 VA examination reports.  In a January 
2010 statement, the Veteran's representative noted that the 
last VA examination was conducted in March 2004, over five 
years ago, and suggested that a more current VA examination 
is needed for rating purposes.  The representative also noted 
the Veteran's assertion that the March 2004 VA examination 
does not accurately portray the current disability picture.  
Although the representative mistakenly cited an earlier 2004 
examination as the last VA examination, the Board 
nevertheless observes that the representative related the 
Veteran's assertion that the last examination is not 
reflective of the current severity of his disability.  In 
this regard, the Board notes that the last VA examination in 
October 2006 was conducted almost three and a half years ago.  
Thus, a more contemporaneous VA examination is needed to 
determine the current severity of his anxiety disorder.

The Board also notes that the record contains treatment 
reports only through August 2005.  In this regard, during the 
October 2006 examination, the Veteran stated that he has been 
receiving ongoing treatment at the Worcester VA Outpatient 
Clinic and Worcester Vet Center.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, VA 
should obtain all pertinent medical records from the above 
facilities, following the procedures prescribed in 38 C.F.R. 
§ 3.159 (2009) as regards requesting records from Federal 
facilities.

Accordingly, the issues of service connection for hearing 
loss and increased rating for anxiety disorder are REMANDED 
for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should obtain all records 
of evaluation and/or treatment of the 
Veteran from the Worcester VA Outpatient 
Clinic and Worcester Vet Center since 
August 2005.  

2.  The RO/AMC should then schedule the 
Veteran for a VA audiology examination to 
determine the nature and etiology of his 
hearing loss.  The relevant documents in 
the claims file should be made available 
to and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide an opinion on 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the Veteran's hearing loss is related to 
in-service noise exposure to heavy 
antiaircraft fire.  The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions 
reached.

3.  The RO/AMC should then schedule the 
Veteran for a VA examination to determine 
the current severity of his anxiety 
disorder.  The relevant documents in the 
claims file should be made available to 
the examiner in conjunction with the 
examination.  

4.  Thereafter, the RO/AMC should 
readjudicate the issues of service 
connection for hearing loss and increased 
rating for anxiety disorder, with 
consideration of all additional evidence 
associated with the claims file since the 
issuance of the June 2007 SSOC for hearing 
loss and the August 2007 SSOC for anxiety 
disorder.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a SSOC, 
and should be given an opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran 
is advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of 
the claim(s).  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


